Fourth Court of Appeals
                           San Antonio, Texas

                                 JUDGMENT
                    Nos. 04-13-00434-CR & 04-13-00435-CR

                              Troy Eugene DOVE,
                                   Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 144th Judicial District Court, Bexar County, Texas
                 Trial Court Nos. 2013CR3631 & 2013CR3632
                The Honorable Angus McGinty, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

 In accordance with this court’s opinion of this date, these appeals are DISMISSED.

 SIGNED September 18, 2013.


                                         _________________________________
                                         Catherine Stone, Chief Justice